DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esteve et al (US PGPUB 2003/0207766).
Regarding claim 1, Figure 7 of Esteve discloses a circuit quantum electrodynamics system comprising:
a charge qubit [105 and 106]
the charge qubit comprising a Josephson junction [105] coupled to at least one capacitor [106]
a series array of Josephson junctions coupled to the charge qubit such that the series array is coupled in parallel to the Josephson junction of the charge qubit and in parallel to the at least one capacitor of the charge qubit [101 and 102]

Regarding claim 8, Figure 7 of Esteve discloses an oscillator coupled to the charge qubit and the series array of Josephson junctions [122; paragraph 56].

Regarding claim 13, Figure 7 of Esteve discloses a circuit quantum electrodynamics system comprising:
a charge qubit [105 and 106]
the charge qubit comprising a Josephson junction [105] coupled to at least one capacitor [106]
a superinductor coupled in parallel to the Josephson junction of the charge qubit and in parallel to the at least one capacitor of the charge qubit [101 and 102]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esteve et al (US PGPUB 2003/0207766).
Regarding claim 3, Esteve does not explicitly disclose wherein the series array of Josephson junctions has a combined inductive energy EL that is between 0.8 x EJ and 1.2 x EJ, where EJ is the Josephson energy of the Josephson junction of the charge qubit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a combined inductive energy EL that is between 0.8 x EJ and 1.2 x EJ as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 4, Esteve, as applied to claim 3, does not explicitly disclose wherein EL is between 0.9 x EJ and 1.1 x EJ.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using an EL between 0.9 x EJ and 1.1 x EJ as a matter of simple design-choice, since it has been 

Regarding claim 5, Figure 7 of Esteve discloses
wherein the Josephson junction of the charge qubit has a Josephson coupling energy EJ [105]
wherein the at least one capacitor of the charge qubit has a charging energy EC [106]
Esteve does not explicitly disclose wherein the ratio EJ/EC is at least 5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a ratio EJ/EC of at least 5 as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 6, Esteve, as applied to claim 5, does not explicitly disclose wherein the ratio EJ/EC is at least 25.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a ratio EJ/EC of at least 25 as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

-15 weber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a dc magnetic flux threaded through an inductive loop formed by the series array of Josephson junctions and the charge qubit of less than 10-15 weber as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 9, Esteve does not explicitly disclose wherein the oscillator is a microwave cavity.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a microwave cavity, since it was well known in the art to use a microwave cavity as a radiofrequency resonator/oscillator and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 10, Esteve does not explicitly disclose a transmission line coupled to the charge qubit and the series array of Josephson junctions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by coupling 

Regarding claim 14, Esteve does not explicitly disclose wherein the superinductor has an inductive energy EL that is between 0.8 x EJ and 1.2 x EJ, where EJ is the Josephson energy of the Josephson junction of the charge qubit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a superinductor having an inductive energy EL that is between 0.8 x EJ and 1.2 x EJ as a matter of simple design-choice since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 15, Figure 7 of Esteve discloses
wherein the Josephson junction of the charge qubit has a Josephson coupling energy EJ [105]
wherein the at least one capacitor of the charge qubit has a charging energy EC [106]
Esteve does not explicitly disclose wherein the ratio EJ/EC is at least 5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a J/EC of at least 5 as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 16, Esteve does not explicitly disclose wherein a dc magnetic flux threaded through an inductive loop formed by the superinductor and the charge qubit is less than 10-15 weber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using a dc magnetic flux threaded through an inductive loop formed by the superinductor and the charge qubit of less than 10-15 weber as a matter of simple design-choice since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Regarding claim 17, Esteve does not explicitly disclose wherein the superinductor comprises granular aluminum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Esteve by using granular aluminum as a matter of simple design-choice, since it was well-known in the art to use granular aluminum to implement superconductive elements and Josephson junctions and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 2, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842